Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Status of Claims
Claims 2-4 are cancelled.  Claims 1 and 5-10 are pending where claim 1 has been amended.  Claims 5-10 are withdrawn from consideration and claim 1 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 6,228,183 to Bangaru et al.
Regarding claim 1, Bangaru discloses a hot-rolled steel plate comprising the following composition (Bangaru, abstract, column 4 line 49 – column 5 line 25) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Bangaru wt%
Overlaps?
C
0.080-0.115
0.03-0.10
Yes
Si
0.20-<0.50
0-0.6
Yes
Mn
1.80-2.30
1.6-2.1
Yes
Cr
0-0.35
0-1.0
Yes
Mo
0.10-0.40
0.3-0.6
Yes
Nb
0.03-<0.06
0.01-0.10
Yes

0.03-0.06
0.01-0.10
Yes
Ti
0.002-0.04
0.005-0.03
Yes
Al
0.01-0.06
0-0.06
Yes
B
0.0006-0.0020
0.0008-0.0012
Yes
N
0-0.0060
0.001-0.006
Yes
O
0-0.0040
~0
Yes
Ca
0-0.0045
0-0.006
Yes
CEV
0-0.56
0-0.7
Yes
Pcm
0-0.27
0-0.35
Yes
Fe
Balance
Balance
Yes


Bangaru further discloses that the microstructure is bainite lath and martensite (Bangaru, column 5 lines 25-48, column 6 lines 55-61, figure 8).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of composition including the instantly claimed because Bangaru discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed yield strength, tensile strength, elongation and impact work Akv at -40 °C, Bangaru discloses a tensile strength of at least 900 MPa and an impact toughness at -40 °C of at least about 120 joules, overlapping the instantly claimed ranges. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant 

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
Applicant argues that instant claim 1 requires a microstructure of bainite lath and martensite, while the steel plate of Bangaru has a microstructure of “lower bainite, lath martensite, or mixtures therof” and due to the inclusion of bainite lath, the steel plate of claim 1 definitely has a “lath microstructure,” while the steel of Bangaru only has “fine grained structure” and does not have a “lath microstructure.”  This is not found persuasive because Bangaru explicitly and unambiguously states that the steel of Bangaru has a microstructure comprising “bainite laths” and discloses a micrograph of said “bainite laths” (Bangaru, column 6, lines 55-61, figure 8).
Applicant argues that the steel of Bangaru is a “900 MPa class steel” and thus cannot have a tensile strength of at least 1000 MPa.  This is not found persuasive because the steel of Bangaru is not a “900 MPa class steel,” rather the steel of Bangaru has a tensile strength of at least 900 MPa.  A tensile strength of at least 900 MPa overlaps the instantly claimed range of at least 1000 MPa. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Bangaru including the instantly claimed because Bangaru discloses the same utility throughout the disclosed ranges.  The argument that a steel must be within 100 MPa of the disclosed minimum tensile strength is not based on any evidence of record and is directly contradicted by at least EP 2484791 to Shikanai eta (cited by applicant in IDS) which discloses a steel with a minimum tensile strength of 517 MPa (Shikanai, para [0100]) with inventive examples as high as 655 MPa (Shikanai, Table 1, page 15, Steel 3 C).
Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/Primary Examiner, Art Unit 1736